Truly, J.,
delivered the opinion of the court.
Appellant was not entitled to recover the statutory reward for arresting a fleeing homicide. lie did not comply with the terms of § 1387, Code 1892, granting such rewards, for the reason that he did not “deliver him up for trial.”' Again, the appellant was a sheriff, an officer charged by law with the duty of making arrests, and, as such, not entitled to-any reward for performing an act which was simply in the-discharge of his official duty. Sand. & H. Dig. St. Ark., sec. 7162; Railway Co. v. Grafton, 51 Ark., 508 (11 S. W., 702; 14 Am. St. Rep., 66); Monroe County v. Bell (Miss.), 18 South., 121.

Affirmed..